   Case 1:21-mj-07002-KMW Document 9 Filed 01/21/21 Page 1 of 2 PageID: 21


                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                   OFFICE OF THE CLERK                                 CAMDEN OFFICE
                               M. L. KING JR. FEDERAL BLDG. & U.S. COURTHOUSE          ONE JOHN F. GERRY PLAZA
                                          50 WALNUT STREET, P.O. BOX 419               FOURTH & COOPER STREETS
                                               NEWARK, NJ 07101-0419                   CAMDEN, NJ 08101
                                                (973) 645-3730
                                                                                       TRENTON OFFICE
                                                                                       402 EAST STATE STREET
  William T. Walsh                                                                     ROOM 2020
        Clerk                                                                          TRENTON, NJ 08608


                                                                                   REPLY TO: Camden

                                       January 21, 2021



Philip Tran (Philip_Tran@dcd.uscourts.gov)
Courtroom Deputy for Magistrate Judge G. Michael Harvey
United States District Court
District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

                     Re: U.S. v. Patrick Alonzo Stedman
                     Our Docket Number: 1:21-mj-7002-KMW
                     Your Docket Number: 1:21-mj-00133-RMM

Dear Clerk:

     Please be advised that an initial appearance was held in the
above-captioned case pursuant to Rule 5 of the Federal Rules of
Criminal Procedure. You can obtain the original record by
accessing CM/ECF through PACER. If applicable, a certified copy
of the Appearance Bond is enclosed. Kindly acknowledge receipt
on the duplicate of this letter, which is provided for your
convenience.

                                         Sincerely,

                                         WILLIAM T. WALSH, Clerk


                                         By:       s/ Nicole Ramos
                                                      Deputy Clerk




RECEIPT ACKNOWLEDGED BY:
DATE:




                                                                                DNJ-Crim-004(Rev. 09/06)
  Case 1:21-mj-07002-KMW Document 9 Filed 01/21/21 Page 2 of 2 PageID: 22




         Instructions for Retrieving Electronic Case Files


1. Access the CM/ECF website for the District of New Jersey at
https://ecf.njd.uscourts.gov

2. Click on:    Link to Electronic Filing System (Live)

3. At the ECF/PACER Login Screen, enter your Court’s PACER Login
and Password

4. On the CM/ECF toolbar, choose:

     •     Reports
     •     Docket Sheet
     •     Enter Case Number in the following format: [06mj1234]
     •     Run Report

           <     To view a document from the docket sheet, click on
                 the blue “underlined” document number;

           <     To download, click on File, Save a Copy and save
                 to your specific directory;

           <     If the document does not have an underlined
                 document number, it is either:

                 •    A text only entry and no document is
                      attached, or
                 •    An entry made prior to electronic case filing
                      and the original is enclosed, or
                 •    The document included an attachment too large
                      for the electronic case filing system and is
                      enclosed.

If you have any questions, our ECF help-desk telephone numbers
are as follows:

     <     Camden - 866-726-0726 or 856-757-5285
     <     Newark - 866-208-1405 or 973-645-5924
     <     Trenton - 866-848-6059 or 609-989-2004
